Citation Nr: 0924162	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-04 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating greater than 20 percent 
for thoracic spine disability, to include muscular back 
strain and x-ray evidence of scoliosis.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1992 to July 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the claim on appeal.


FINDING OF FACT

The Veteran's thoracic spine disorder is manifested by daily 
moderate mid back pain, slight limitation of motion, 
stiffness, weakness, and tenderness, but not by limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; anklyosis, or incapacitating episodes requiring bedrest 
and treatment by a physician.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for thoracic spine disability, to include muscular back 
strain and x-ray evidence of scoliosis, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in July 2007 and May 2008 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

Both letters also explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, a compliant notice must meet the 
following four part test: 

(1) that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
Veteran's employment and daily life; 

(2) if the Diagnostic Code under which the Veteran is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the Veteran's employment and daily 
life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of 
that requirement to the Veteran; 

(3) the Veteran must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the Veteran may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The notice 
letter dated in May 2008 fulfilled the notice requirements as 
detailed in Vazquez-Flores, and his claim was subsequently 
readjudicated following issuance of that notice. 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran an appropriate VA examination in 
August 2007.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's thoracic spine disorder since he was last examined.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The August 2007 VA examination report is thorough and 
supported by VA outpatient treatment records.  As will be 
discussed in greater detail below, the August 2007 VA 
examination included an interview with the Veteran, at which 
point they discussed the Veteran's history and current 
symptoms, review of the available treatment records, and a 
physical examination.  The Board, therefore, finds the 
resulting examination report to be thorough, complete, and 
sufficient upon which to base a decision with respect to the 
Veteran's claim for an increased rating.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Compensable Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008).  Percentage evaluations are determined by comparing 
the manifestations of a particular disorder with the 
requirements contained in the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2008).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155 (2002 & Supp. 2008); 38 
C.F.R. § 4.1 (2008).  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath, supra.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2008).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.  

The Veteran is currently rated at 20 percent under Diagnostic 
Code 5237 for his thoracic spine disability.  Regulatory 
changes amended the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2002), including the rating criteria for 
evaluating disabilities of the thoracic, lumbar, and cervical 
spine.  Effective from September 26, 2003, disabilities of 
the spine are rated under the General Rating Formula for 
Diseases and Injuries of the Spine (for Diagnostic Codes 5235 
to 5243, unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a (2008). 

Notes appended to the rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id., Note (2).  Provided, however, that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of 
motion" refers to "the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation"; provided, however, that the aforementioned normal 
ranges of motion for each component of spinal motion, as 
recognized by VA, are the maximum that can be used for 
calculation of the combined range of motion, and each range 
of motion measurement is to be rounded to the nearest five 
degrees.  Id., Notes (2) and (4).  Note (5) provides that, 
for VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Note (6) provides that disability of 
the thoracolumbar and cervical spine segments are to be rated 
separately, except when there is unfavorable ankylosis of 
both segments, which will be rated as a single disability.  
Id.

Spine conditions rated under DC 5243, for intervertebral disc 
syndrome, may be rated alternatively based on incapacitating 
episodes.  The criteria provide for a 10 percent rating where 
intervertebral disc syndrome is manifested with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating was warranted where incapacitating 
episodes have a total duration of at least two weeks but less 
than 4 weeks during the past 12 months.  "Incapacitating 
episodes" was defined in Note (1) as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) also allowed the Veteran to be rated 
separately for musculoskeletal and neurological 
manifestations under appropriate diagnostic codes if it would 
result in a higher combined evaluation for the disability.

In May 2006, the Veteran reported daily back pain without any 
recent acute exacerbations.  He noted occasional periods of 
increased pain and decreased range of motion.  The Veteran 
denied any radicular type symptoms.  In November 2006, the 
Veteran reported continuing to experience daily back pain, 
despite the use of ibuprofen.  After examination, the Veteran 
was assessed with lumbosacral spine strain and chronic back 
pain.  

In June 2007, the Veteran was seen at his local VA medical 
facility with complaints of chronic back pain and right hip 
pain.  The Veteran stated the pain awakened him on average 
twice per week.  The Veteran denied any weakness or giving 
way.  The next day, the Veteran was seen for a neurology 
consult for his lower back and right hip pain.  The Veteran 
reported a history of levoscoliosis of 10 degrees.  The 
Veteran denied any bladder or bowel problems or electric 
shock sensations, dizziness, lightheadedness, or visual 
problems.  He did not report any numbness in the upper 
extremities or down to the feet or toes, but did note the 
pain in the back extended to the right hip.  On examination, 
strength testing was all measured as 5 out of 5, although 
there was noted right hip flexion, internal rotation, and 
adduction limitation due to pain and discomfort.  There was 
no observed atrophy, but there was tenderness over the 
midthoracic and lumbar spine and the right sciatic notch.  
Straight leg raises were negative, except for right hip pain.  
The examiner's assessment was low back pain with atypical 
radical syndrome (L2-3), right hip pain, and levoscoliosis by 
history.

In June 2007, the Veteran also underwent an MRI of his 
thoracic spine.  The MRI showed a left paracentral disc 
herniation at T6-7, with a narrowed left intervertebral 
foramina.  There was evidence of mild spinal stenosis at T8-9 
and likely extruded disc material at T9-10, with narrowed 
left intervertebral foramina.  At T10-11 there was mild 
spinal stenosis and narrowed left intervertebral foramina.  
There was also evidence consistent with a benign hemangioma 
in the vertebral body at T11.  The MRI provided an impression 
of left paracentral disc protrusion at T6-7, likely extruded 
disc material at T9-10, and mild foraminal narrowing.

The Veteran was afforded a VA examination in August 2007.  
The examiner reviewed the Veteran's previous medical records, 
including prior MRIs, x-rays, and a VA examination.  The 
Veteran reported primarily mid back pain, mild fatigue, 
moderately decreased motion, moderate stiffness in the mid 
back, and moderate weakness in the mid back.  He reported 
daily pain as 4 out of 10.  He denied radiation, but 
described the pain as aching, sharp, and often throbbing.  He 
reported no limitation when shopping, feeding, bathing, 
dressing, toileting, or grooming, but mild limitation with 
recreation and travelling and moderate limitation with 
chores, exercise and sports.  The Veteran reported the back 
pain had no significant effects on his work and that it had 
not caused any changes in duty.  Mainly the Veteran expressed 
frustration with the daily pain, but reported no affect on 
his ability to function.  The Veteran reported treating with 
ibuprofen.  On examination, both right and left paraspinal 
muscles were tender to palpation and in the area immediately 
above and below the T10 area.  There was no noted spinal 
curvature on bending or standing and the spine appeared 
symmetrical.  There was observed right shoulder dip, but 
pelvic height appeared level.  Motion of the spine was smooth 
and reproducible.  On forward flexion the Veteran had motion 
from 0 to 55 degrees, with pain from 45 to 55 degrees.  He 
had extension from 0 to 15 degrees, limited by pain.  He had 
left lateral flexion from 0 to 25 degrees, with pain from 10 
to 25 degrees.  Observed right lateral flexion was 0 to 35 
degrees with pain from 30 to 35 degrees.  He had bilateral 
rotation to 30 degrees with no significant pain.  A 
neurologic examination was also performed, which showed 
normal sensation, strength, and reflexes.  The Veteran denied 
bladder or bowel problems and had a negative straight leg 
raise.  The Veteran was limited in bending exercises only by 
pain and showed no change in motion or increased fatigue or 
incoordination.  The examiner noted normal thoracic and 
lumbar x-rays from May 2007 and June 2007, respectively, as 
well as the June 2007 MRI, discussed above.  The examiner 
assessed the Veteran with muscular back strain in a September 
2007 addendum.

In December 2007, the Veteran was seen for chronic 
lumbosacral and thoracic spine pain.  According to the 
treatment record, the Veteran reported that with medication 
he "does ok."

Under DC 5237, the Veteran is entitled to a 20 percent 
rating, but no higher, for limitation of forward flexion 
greater than 30 degrees but not greater than 60 degrees.  The 
Veteran's limitation of motion does not warrant a rating 
greater than 20 percent because flexion is not limited to 
less than 30 degrees nor is there ankylosis of the entire 
thoracolumbar spine. 
 
Similarly, the Veteran is not entitled to a greater rating 
under any other diagnostic code.  There is no evidence of a 
diagnosis of intervertebral disc syndrome nor is there 
evidence or allegation that the Veteran suffered any 
incapacitating episodes that required prescribed bed rest and 
treatment by a physician, so DC 5243 is not applicable.  
There is also no evidence of bladder or bowel impairment 
resulting from his disability. 
 
Separate ratings for neurological manifestations may be 
warranted under 38 C.F.R. § 4.124a (2008) if supported by 
objective medical evidence.  In this regard, the Board notes 
that disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8520 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120 (2008).  An 80 percent rating is assignable 
for complete paralysis of the sciatic nerve; the foot dangles 
and drops, no active movement possible of muscles below the 
knee, flexion of knee weakened or (very rarely) lost.  A 60 
percent rating may be assigned for incomplete paralysis of 
the sciatic nerve which is severe, with marked muscular 
atrophy.  A 40 percent rating is assignable when moderately 
severe.  A 20 percent rating may be assigned when moderate.  
A 10 percent rating may be assigned when mild.  38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2008).  The Board observes that 
the words "mild," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2008).

In this case, the Board notes conflicting evidence of 
neurological manifestations.  On the one hand, VA treatment 
records from June 2007, noted above, state that the Veteran 
"[d]oes not describe any numbness down to the feet or toes 
except the pain in the back goes down to the right hip."  
Based on the foregoing, the Veteran was assessed with low 
back pain with atypical radical syndrome (L2-3).  On the 
other hand, in May 2006 the Veteran specifically denied 
radicular type symptoms.  He again denied radiating pain 
during the August 2007 VA examination.  Moreover, the August 
2007 examiner performed a neurologic examination, which 
revealed normal sensation, strength, and reflexes.  Straight 
leg raises were also negative.  

The Board acknowledges the Veteran's June 2007 assertions of 
pain going from his low back to his right hip.  Certainly, 
the Veteran can attest to factual matters of which he had 
first-hand knowledge, such as subjective complaints of pain 
radiating from the back to right hip.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes, 
however, that even during the June 2007 VA visit where the 
Veteran reported pain going from his back to right hip the 
Veteran denied any other symptom indicative of neurological 
impairment.  For example, the Veteran explicitly denied 
numbness, tingling, bladder or bowel problems, electric shock 
sensation, dizziness, lightheadedness, or visual problems.  
In addition, while there was noted limitation of motion at 
the right hip due to pain, there was no numbness, weakness, 
gait abnormality, atrophy, or sensory deficits.  The Board 
notes, furthermore, that the June 2007 complaint is the 
solitary complaint of radiating pain and is inconsistent with 
both prior and subsequent reports, which explicitly denied 
radiating pain and other symptoms.  In the August 2007 VA 
examination, moreover, the examiner performed a neurologic 
examination that was wholly negative.  Thus, the only 
objective evidence of radiating pain from the back to the 
right hip is the observed limitation of motion in June 2007, 
which could not be duplicated during the August 2007 VA 
examination testing.  

The Board has considered the Veteran's solitary report of 
radiating pain from June 2007, but finds the greater weight 
of the evidence, including prior and subsequent denials of 
radiating pain, and the negative objective neurologic 
testing, is against granting a separate rating for 
neurological manifestations  Therefore, a separate rating 
under 38 C.F.R. § 4.124a, DC 8520 is not warranted.  

The Board notes that the Veteran's functional loss was 
considered, as the medical evidence shows that the Veteran 
has consistently complained of pain in the mid back.  38 
C.F.R. §§ 4.40, 4.45.  However, even the additional 
limitation of flexion, extension, and lateral flexion 
documented during the August 2007 examination as resulting 
from pain is already contemplated in the disability rating 
currently assigned.  The August 2007 examiner further 
concluded that range of motion was not further limited by 
fatigability, incoordination, or repetition.  The Veteran's 
motion was limited only by pain.  There is otherwise no 
evidence of impairment of motor skills, muscle function, or 
strength.  Consequently, the Board finds that a higher 
disability rating based on functional loss is not warranted. 
 
Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
Veteran's service-connected thoracic spine disability.  As 
the greater weight of evidence is against the claim, there is 
no doubt on this matter that could be resolved in his favor. 
 



ORDER

Entitlement to an increased rating greater than 20 percent 
for thoracic spine disability, to include thoracolumbar 
strain and x-ray evidence of scoliosis, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


